Citation Nr: 1147119	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an effective date earlier than October 7, 2004 for grant of Dependency and Indemnity Compensation (DIC).

2.  Entitlement to a higher rate of DIC benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The appellant's deceased spouse (the Veteran) had service in the Regular Philippine Scout from March 1941 to June 1946.  He died in September 1989.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the RO in Manila, the Republic of the Philippines.

The issue of entitlement to a higher rate of DIC benefits is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  There is no dispute as to any fact pertinent to resolution of this appeal.

2.  In a September 2001 decision, the Board denied the appellant's claim for DIC based on service connection for the cause of the Veteran's death.  

3.  The appellant's motion for reconsideration of the September 2001 Board decision was denied in August 2003.

4.  Effective October 7, 2004, heart disease and stroke were added to the conditions presumed to be service connected following any period of POW captivity.  



CONCLUSION OF LAW

The claim for the assignment of an effective date earlier than October 7, 2004 for the grant of DIC based on service connection for the cause of the Veteran's death lacks legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.114 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  As discussed below, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to finality of Board decisions and assignment of effective dates.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

Earlier Effective Date Analysis

The appellant is seeking an effective date earlier than October 7, 2004 for the grant of DIC based on service connection for the cause of the Veteran's death.  She essentially contends that she filed her initial claim on September 29, 2000, and, because service connection for the cause of death was ultimately granted, it should be made effective from the date of the initial claim.  

The Board considered and denied a claim for DIC based on the cause of the Veteran's death in a September 2001 decision.  The Board's September 2001 decision was final when issued.  The appellant did not appeal the decision; however, she moved the Board to reconsider it.  That motion was denied in August 2003.  As reconsideration of the Board's September 2001 decision has not been ordered and no other exception to finality applies, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103, 7104(a) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100(a) (2011).  As such, the appellant's only recourse to obtain an effective date earlier than the September 2001 Board decision would be to file a motion to amend the decision based on clear and unmistakable error (CUE).  To date, the appellant has not filed such a motion, and her assertions regarding this claim do not rise to the level of a CUE motion.  To raise CUE there must be some degree of specificity as to what the alleged error is and persuasive reasons must be given as to why the result would have been manifestly different.  Crippen v. Brown, 9 Vet. App. 412 at 420 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

To directly attack the Board's findings in September 2001 amounts to an attempted freestanding claim for an earlier effective date.  To the extent that the appellant has attempted to raise such a freestanding claim for earlier effective date for service connection, the appeal will be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); Leonard V. Nicholson, 405 F3d 1333 (Fed Cir 2005). 

After the September 2001 Board decision, the appellant corresponded regularly with the RO regarding the Veteran's service and her asserted entitlement to DIC.  Notably, in July 2003, she submitted certification from the National Personnel Records Center (NPRC) that the Veteran had been a prisoner of war (POW) of the Japanese from May 7, 1942 to November 15, 1945.  This is significant because it had previously been determined that the Veteran had been a POW from April 9, 1942 to April 19, 1942 - fewer than 30 days - which is the minimum necessary to qualify for any POW presumptions under 38 C.F.R. § 3.309(d)(2011).  Thus, while the appellant submitted evidence as early as July 2003 that would be crucial to the ultimate substantiation of her claim, as determined by the Board in the August 2003 denial of her motion for reconsideration, this evidence alone did not demonstrate obvious error in the Board's denial of her claim.  

Although not specifically discussed in the Board's denial of the motion for reconsideration, at that time, the cause of the Veteran's death was not among the diseases for which the POW presumptions applied.  Effective October 7, 2004, the provisions of 38 C.F.R. § 3.309 was amended to include atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) as subject to presumptive service connection for POWs.  See 69 Fed. Reg. 60,087 (codified at 38 C.F.R. § 3.309(c)).  As specifically found by the Board in the September 2008 decision which granted DIC based on service connection for the cause of the Veteran's death, it is the addition of the diseases listed above to the list of POW presumptive diseases that resulted in the grant of service connection for the cause of the Veteran's death.  

Where DIC is awarded pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue, although in no event shall such award be retroactive for more than one year from the date of application therefore.  If the claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 U.S.C.A. § 511(g); 38 C.F.R. § 3.114.

The Board finds that the effective date of October 7, 2004 for the grant of DIC benefits is appropriate.  Here, the current effective date has been set in accordance with the effective date of the revised provisions of 38 C.F.R. § 3.309(c).  Specifically the effective date of the regulation adding atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia) to the list of presumptive diseases for a POW, bars an effective date for service connection for the cause of the Veteran's death prior to that date.  The effective date is the latter of the date the claim was received or the effective date of the revised regulation.  See 38 C.F.R. § 3.114.  

The Board acknowledges that, in the September 2008 decision, we nominally addressed the matter as an application to reopen a previously denied claim.  The effective date regulations for applications to reopen are governed by 38 C.F.R. § 3.400 (r) (2011).  However, in Williams v. Principi, 15 Vet. App. 189 (2001), the United States Court of Appeals for Veterans Claims (the CAVC) held that an award made pursuant to a new law or regulation will not be considered an award made pursuant to a reopened claim, even when there is a prior final denial.  The CAVC cited Spencer v. Brown, 4 Vet. App. 283, 289 (1993) ("[w]here a claim is based upon a substantive right created by a statutory or regulatory provision that did not exist at the time of the prior final denial of the claim, adjudication of the latter claim is not a 'reopening' of the first"), aff'd, 17 F.3d 368 (Fed.Cir.1994).  Accordingly, the provisions of 38 C.F.R. § 3.114 are controlling in this case.  While that section allows in some circumstances for an effective date prior to the date of claim, it does not allow for an effective date prior to the change of law or VA issue that is the basis for the allowance.  

Here, the earliest date of claim after the August 2003 denial of the motion for reconsideration is derived from a letter received on November 3, 2003 which references the appellant's DIC claim.  However, it is clear that the basis for the grant of service connection for the cause of the Veteran's death was the revised regulation.  Although the appellant may have had a claim pending prior to that time, there was no basis shown for a grant of service connection for the cause of the Veteran's death other than on the basis of the revised presumptive provisions.  As such, the effective date of the liberalizing legislation is controlling, and there is no basis to assign an effective date earlier than October 7, 2004 for the grant of DIC based on service connection for the cause of the Veteran's death.  

In reaching this conclusion, we have considered the applicability of the benefit-of-the-doubt doctrine; however, as basis of denial of the appeal is that the claim lacks legal merit, the appeal must be denied as a matter of law and not based on a preponderance of the evidence.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

An effective date earlier than October 7, 2004 for grant of DIC benefits is denied.


REMAND

In December 2008, following the October 2008 rating decision that granted DIC benefits based on service connection for the cause of the Veteran's death, and within the appeal period for that decision, the appellant disagreed with the amount of benefits she had been granted.  She has since repeated her disagreement with this amount in correspondence received at the RO in February 2009, March 2009, October 16, 2009, October 29, 2009, November 2009, December 2009, January 2010, and April 2010.  To date, the RO has neither answered nor acknowledged her disagreement with the amount of benefits.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2011); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to a higher rate of DIC benefits is REMANDED for the following action:

Issue a statement of the case pertaining to the issue of entitlement to a higher rate of DIC benefits, and in connection therewith, provide the appellant with appropriate notice of his appellate rights.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


